Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  156409                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  In re Estate of EDWARD SADORSKI, SR.,                                                             Elizabeth T. Clement,
  Deceased.                                                                                                          Justices

  ____________________________________
  ANN SADORSKI,
           Appellant,
  v                                                                SC: 156409
                                                                   COA: 332416
                                                                   Macomb Probate Court:
  KAREN MAHER, EDWARD SADORSKI, JR.,                               2014-214780-DE
  KENNETH SADORSKI, and
  ESTELLE SADORSKI,
             Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2018
           a0523
                                                                              Clerk